Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are pending in this application.

Drawings
The drawings received on 9/17/2020 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recording unit”, “drive unit”, “control unit”, “detection unit”, “peeling device”, “notification device”, “display unit”, “input unit”, “holding device”. “tension adjustment device” and “notification unit” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Recording unit configured to perform recording onto a medium by discharging liquid onto the medium and is not limited to an ink jet-type [PG Publication: Fig 2 (22), par 0027-0028] 
Drive unit configured to drive transporting belt as a motor [PG Publication: Fig 2 (25), par 0034-0036] 
Control unit causes notification device to provide a notification and includes a CPU and a memory such as a RAM or ROM [PG Publication: Fig 1 (20), par 0021, 0024] 
Detection unit configured to detect a load current flowing as a motor driver and processor disposed on a same chip [PG Publication: Fig 1 (21), par 0025] 
Peeling device configured to peel the medium from the transporting belt in which control unit controls [PG Publication: Fig 1 (13), par 0021, 0024] 
Notification device configured to provide a notification on the liquid crystal display in which control unit controls [PG Publication: Fig 1 (14), par 0016-0017, 0021, 0024] 
Display unit configured to display information on a liquid crystal display [PG Publication: Fig 1 (17), par 0017] 
Input unit configured to receive an input of an instruction on a touch panel, mouse, keyboard, or the like [PG Publication: Fig 1 (18), par 0018-0019] 
Holding device configured to hold a roll body in which control unit controls [PG Publication: Fig 1 (15), par 0021, 0024] 

Notification unit configured to provide a notification on a time to replace adhesive layer and has the same function as the notification device that includes a display and input unit [PG Publication: Fig 5 (61), par 0021, 0024, 0093-0094]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Replace Title with --RECRODING SYSTEM PROVIDING A NOTIFICATION ON A TIME TO REPLACE AN ADHESIVE LAYER ON A TRANSPORTING BELT, RECORDING DEVICE, AND CONTROL METHOD --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “RECRODING SYSTEM PROVIDING A NOTIFICATION ON A TIME TO REPLACE AN ADHESIVE LAYER ON A TRANSPORTING BELT, RECORDING DEVICE, AND CONTROL METHOD” [Closest Prior Art: Shinagawa (JP-2006-315824): Abstract, page 2; Momose (US-2014/0253622): Abstract, par 0005, 0036-0039; Nakamura (US-2015/0375539: Abstract, par 0010-0015, 0033-0035, 0038-0041, 0046-0047)].
Shinagawa in view of Momose, Nakamura and further in view of the prior art searched and/or cited does not teach nor suggest the combination of limitations including “A recording system, comprising: a recording device including a recording unit configured to perform recording onto a medium, a transporting belt including an adhesive layer and configured to transport the medium stuck on the adhesive layer, a drive unit configured to drive the transporting belt; a control unit that includes a detection unit configured to detect a load current flowing in the drive unit and that is configured to control the drive unit, a peeling device configured to peel the medium from the transporting belt and a notification device configured to provide a notification, wherein the control unit causes the notification device to provide a notification on a time to replace the adhesive layer, based on a detection result of the detection unit” as recited in independent claim 1;
“A recording device in which a medium is collected by a peeling device, the recording device comprising: a recording unit configured to perform recording onto the medium; a transporting belt including an adhesive layer and configured to transport the medium stuck on the adhesive layer; a drive unit configured to drive the transporting belt; a control unit including a detection unit configured to detect a load current flowing in the drive unit, and configured to control the drive unit; and a notification unit configured to provide a notification, wherein the control unit causes the notification unit to provide a notification on a time to replace the adhesive layer, based on the load current flowing in the drive unit when the medium is peeled from the transporting belt” as recited in independent claim 5 [similar method claim 6].
Dependent claims 2-4 are allowed for being dependent on allowable independent claim 1.
Therefore, claims 1-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677